898 F.2d 148Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Jerry Everett BYRD, Defendant-Appellant.
No. 89-7563.
United States Court of Appeals, Fourth Circuit.
Argued:  Jan. 12, 1990.Decided:  March 2, 1990.Rehearing Denied March 22, 1990.

Appeal from the United States District Court for the Middle District of North Carolina, at Winston-Salem.  Frank W. Bullock, Jr., District Judge.  (CA-87-627-WS, CR-86-195-01-WS)
Glenn Bertrand Hester, Atlanta, Ga., for appellant.
Douglas Cannon, Assistant United States Attorney, Greensboro, North Carolina, for appellee.  On Brief:  John S. Iorio, Greensboro, North Carolina, for appellant.  Robert H. Edmunds, Jr., United States Attorney, Greensboro, North Carolina, for appellee.
M.D.N.C.
AFFIRMED.
Before CHAPMAN and WILKINS, Circuit Judges, and RICHARD L. WILLIAMS, United States District Judge for the Eastern District of Virginia, sitting by designation.
PER CURIAM:


1
Jerry Everett Byrd appeals from the district court order dismissing his motion to set aside his conviction pursuant to 28 U.S.C.A. Sec. 2255 (West 1971).  We affirm.


2
In December 1986 Byrd was convicted of one count of conspiracy to commit mail fraud and to cause falsely made, forged, or altered securities to be transported in interstate commerce, 18 U.S.C.A. Sec. 371 (West 1966), eight counts of mail fraud, 18 U.S.C.A. Sec. 1341 (West 1984), 19 counts of interstate transportation of falsely made, forged, or altered securities, 18 U.S.C.A. Sec. 2314 (West Supp.1989), 28 counts of altering odometers, 15 U.S.C.A. Sec. 1984 (West 1982), and one count of subornation of perjury, 18 U.S.C.A. Sec. 1622 (West 1984).  Byrd gave notice of appeal of his convictions to this court but subsequently withdrew the appeal.  In September 1987 he filed this motion alleging ineffective assistance of counsel and prosecutorial misconduct.  An evidentiary hearing was held before a magistrate who filed findings of fact and recommendations pursuant to 28 U.S.C.A. Sec. 636(b)(1) (West Supp.1989).  The magistrate recommended that Byrd's section 2255 motion be denied.  After de novo review the district court adopted the magistrate's findings and recommendations and dismissed Byrd's motion.


3
All of the issues Byrd raises are fact specific.  The findings of fact are fully supported by the evidence and we cannot say that they are clearly erroneous.  Therefore, we affirm on the basis of the magistrate's findings of fact and recommendations as adopted by the district court.  Byrd v. United States, C/A No. 87-627-WS (M.D.N.C. Feb. 6, 1989).


4
AFFIRMED.